Citation Nr: 9910558	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat while in active duty 
service, and any currently present PTSD is not due to a 
stressor which is shown to have occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
this claim and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  With respect to PTSD, 38 C.F.R. § 
3.304(f) (1998) specifically applies to the adjudication of 
claims for service connection and provides in pertinent part 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Under the governing statutory and 
regulatory provisions, if the claimed stressor is not related 
to the veteran's participation in combat, his lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor and must be supported by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 
(1997); Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran contends that, while stationed at 
Moody Air Force Base (MAFB) in 1955, he was detailed to pick 
up pieces of two airplanes that had collided near the base.  
He described the aircraft as an F-94 and a T-33.  While 
performing this duty, the veteran maintains that he 
discovered the body of one of the pilots.  He said that the 
pilot was still strapped in his ejection seat.  He found the 
experience to be traumatic and immediately fled the area and 
became sick to his stomach.  He further contends that he was 
sick for several days after that and unable to perform his 
duties.  The veteran later suffered traumatic flashbacks of 
this event when dealing with the deaths of family members and 
a member of the crew from his commercial ship.  The veteran 
has also alleged that he began drinking heavily shortly after 
experiencing the traumatic event in service.  He described 
one incident where he beat up a Marine, was arrested and kept 
in jail for three days.  He also said that he was disciplined 
in service and "busted" to airman basic.

Service records show that the veteran entered active service 
in July 1954.  He completed basic training in New York State 
and was assigned to the 3550th Field Maintenance Squadron at 
MAFB in November 1954, as an airman 3rd class.  His primary 
specialty was listed as a metal worker helper and metal 
worker.  He remained assigned to MAFB until his discharge in 
January 1956.  The veteran was discharged due to minority 
status in that he was under the age of 17 when he originally 
enlisted.  There is no indication in the veteran's records 
that he participated in combat at any time during his period 
of service.  Moreover, the veteran's DD 214 indicates only 
one day of time lost during service and there is no 
indication of any type of nonjudicial punishment or court-
martial activity, or reduction in rank.

The veteran's service medical records (SMRs) do not reflect 
any treatment to show that he was incapacitated for several 
days in a row in 1955.  He was treated for an infection over 
several days in April 1955, athletes foot in May 1955, and 
some problems with vomiting and anorexia in July 1955.  There 
was no indication that any sick call visit was associated 
with nerves or problems from his finding the dead pilot.  The 
veteran did not indicate any type of depression or excessive 
worry on his Report of Medical History associated with his 
December 1955 separation examination.  

Post-service, the veteran sought entitlement to service 
connection for PTSD in April 1994.  Of record are VA 
treatment records for the period from March to May 1994.  The 
records reflect that the veteran was treated at a VA 
domiciliary from March to April 1994 for alcohol dependence 
and depression.  An April 27, 1994, outpatient entry notes 
that the veteran was evaluated by a VA psychologist on April 
14, 1994, who felt that the veteran had PTSD related to 
service.

The veteran was afforded a VA psychiatric examination in 
November 1994.  The examiner recorded the veteran's stressor 
as his finding the dead pilot from the airplane collision.  
The veteran reported that he vomited at that time and for 
several days afterwards.  He continued to have nightmares and 
flashbacks of that episode.  The veteran said that he was 
told in service that he had a nervous stomach.  The veteran 
said that he had received two article 15's in service.  He 
described one event of where he drove his friend's car into a 
post and was in jail briefly.  The examiner provided a 
diagnosis of PTSD.  He added that the veteran met the 
criteria in A (referring to subsection A of the diagnostic 
criteria found in the Third Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-III-R), in that he was exposed to a 
traumatic event where he saw the mid-air collision of the 
planes and discovered the body of the pilot, and also later 
seeing his brother at the morgue.  

The veteran was afforded a VA psychological evaluation, and 
testing, in December 1994.  As background information, the 
psychologist referred to the veteran's stressor as noted in 
the November 1994 psychiatric evaluation.  The examiner noted 
that, as the veteran recounted his experience in finding the 
pilot, he became emotional and began to gag.  The examiner 
noted that the veteran suffered significant physical abuse 
from his father which undoubtedly also resulted in some 
traumatization.  However, the examiner felt that the veteran 
presented a convincing description of his problems at least 
exacerbating with the trauma (e.g. alcohol abuse) and of 
specific PTSD symptoms beginning after the military trauma 
(e.g., the nightmares, hyperarousal).  The veteran was 
administered the Minnesota Multiphasic Personality Inventory-
2 (MMPI-2).  The examiner reported that the results of the 
testing were consistent with a diagnosis of PTSD.  The 
veteran also scored above the cut-off for PTSD on the 
Mississippi Scale for Combat-Related PTSD.  The examiner 
further commented that the veteran's responses were 
consistent with the MMPI-2 results and information provided 
in the interview of the veteran.  It was the examiner's 
impression that the history and symptoms presented during her 
interview with the veteran were consistent with a diagnosis 
of PTSD and with the previous reports of the November 1994 
evaluation and April 1994 assessment.  The examiner added 
that, although it was clear that prior to his military 
experience the veteran had significant problems with anger, 
aggressive-violent behavior and disciplinary problems, he 
appeared to have suffered additional problems subsequent to 
the trauma.  It was likely that his childhood abuse and young 
age resulted in increased vulnerability to PTSD subsequent to 
the experience of the military trauma.

Of record are VA treatment records from November 1994 to 
January 1995 which reflect treatment for a diagnosis of PTSD.  
A January 1995 progress note recounts the veteran's stressor 
of finding the pilot's body.  It also noted that the veteran 
claimed that he was so shaken by the event that he was unable 
to work for 4 or 5 days afterwards.

In October 1995, the RO forwarded a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) 
(formerly known as the Environmental Support Group (ESG)), in 
an attempt to verify the veteran's stressor regarding the 
aircraft collision.  Included with the request, was a 
statement from the veteran, received in October 1995, where 
he repeated his assertion that an F-94 and T-33 aircraft 
collided by the base, he was sent out to pick up pieces of 
the wreckage, and then discovered a pilot's body.  The 
veteran related that the collision occurred in 1955 but he 
did not know what month.  

In a July 1996 response, USASCRUR reported that a search of 
aircraft accident reports for 1955 failed to produce any 
evidence of a collision between an F-94 and a T-33 at Moody 
AFB.  In addition, a review of histories submitted by the 
3550th Flying Training Wing, the higher headquarters of the 
3550th  Field Maintenance Squadron, did not document the 
alleged accident.  The report went on to note that, if the 
veteran could provide the aircraft unit designation and the 
full name of any casualties, they would attempt another 
search.

In a letter dated in April 1997, the RO requested that the 
veteran provide additional information as requested by the 
USASCRUR.  However, no response to the request for additional 
information regarding his stressor has been received from the 
veteran.

The Board notes that the RO also requested records from the 
Social Security Administration (SSA) in April 1997.  However, 
these records were requested as part their development of an 
unrelated claim for a nonservice-connected pension.  The 
veteran had informed the RO that he had been in receipt of 
SSA benefits since 1985 for medical conditions unrelated to 
PTSD.

Finally, of record are additional VA outpatient and inpatient 
treatment records for the period from January 1997 to June 
1997.  The records primarily document treatment for a variety 
of medical conditions.  The veteran's PTSD is noted by 
history with no evidence of clinical treatment although he 
received treatment for depression during this period.

As noted previously, the veteran's service records show that 
he did not engage in combat with the enemy.  Accordingly, the 
veteran's lay statements alone are insufficient to establish 
the occurrence of an alleged stressor.  A review of the 
record shows that there is no evidence, other than the 
veteran's statements, that support the occurrence of the 
alleged stressor.  The USASCRUR was unable to confirm the 
collision as alleged by the veteran.  The Board notes that 
the veteran's representative has argued that he may have been 
incorrect as to the types of aircraft involved in the 
collision.  However, the veteran did not alter his 
description of the aircraft involved despite having submitted 
a number of statements in support of his claim.  Moreover, he 
was requested to provide additional information in support of 
his claim in April 1997.  Specifically, he was requested to 
provide a unit designation for the aircraft or the names of 
any casualty(ies) but he never responded.  The veteran was 
afforded an opportunity to provide additional information, to 
include different types of aircraft if he wanted to, but 
failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board has also considered other evidence offered by the 
veteran, to include his statements of being sick after his 
discovery and being unable to work for 4-5 days, and his 
drinking as a result of the accident and getting into 
disciplinary trouble, to include nonjudicial punishment and 
being in a civilian jail.  However, the veteran's service 
personnel and medical records simply do not support his 
contentions.  As noted previously, the veteran was shown to 
have lost one day of time as per his DD 214, with no 
explanation provided.  There is no evidence of nonjudicial 
punishment and no evidence of a reduction in rank.  Finally, 
there is no indication of the veteran having been 
incapacitated for several days in 1955 to support his 
contention.  As service records, service medical records and 
other evidence of record, including the July 1996 USASCRUR 
report, do not substantiate or verify the veteran's 
statements as to the occurrence of the claimed stressor, the 
Board finds that the veteran has not presented credible 
supporting evidence of the actual occurrence of the claimed 
inservice stressor in this case.  Therefore, service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1998).


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

